DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 3/5/2020.
Claims 1-11 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/5/2020; 7/15/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The current title “ROBOT, METHOD OF CONTROLLING ROBOT, METHOD OF MANUFACTURING PRODUCT, AND RECORDING MEDIUM” is generic to the field of robotics. The examiner suggests a new title that more specifically describes the inventive concept or purpose of the invention within the field of robotics. For example, a more descriptive title could mention the separate moving and positioning modes and/or removing backlash for a robot joint.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “A computer-readable non-transitory recording medium storing a program that is able to execute the method according to claim 9.” The program is not able to execute a method, the computer that runs the program is what executes the method. The examiner suggests to amend claim 11 to state this in some way. For example, "A computer-readable non-transitory recording medium storing a program, which when run by a computer, causes the computer to execute the method of …"
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: First driving source and second driving source in claims 1-2, 5-7, and 9-11; Output portion in claims 1-2, 4, 7-11; First transmission portion and second transmission portion in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. [0098] of the specification describes the driving source as a motor or an artificial muscle. [0027] of the specification describes the output portion as a gear and output shaft linked with a robotic link or hand. [0031] of the specification describes the transmission portion as a number of gears and optionally a number of friction wheels.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsai (US 20140107837 A1).

Regarding Claim 1,
Tsai teaches
A robot comprising: a first driving source; a second driving source (“The robot joint 100 includes the digital signal processor 180, a first driving component 182a, a second driving component 182b, and four motors 140a, 140b, 140c and 140d. The first driving component 182a is connected to the digital signal processor 180 and the motors 140a and 140c connected in parallel with each other. The second driving component 182b is connected to the digital signal processor 180 and the motors 140b and 140d connected in parallel with each other.” [0041]); 
an output portion to which both rotation of the first driving source and rotation of the second driving source are transmitted (“for the robot joint 100, through such a design of the first gear 130 and the second gears 150, the hollow shaft 120 can be rotated as driven by the motors 140.” [0034]; Also see how figure 1 includes the output portion of gear 130 and shaft 120. 
    PNG
    media_image1.png
    467
    240
    media_image1.png
    Greyscale
); 
and a control device configured to execute a first process and a second process (“The digital signal processor 180 includes a rotating speed commanding component 181, a conversion component 183, a first torque commanding component 185a and a second torque commanding component 185b. … The first driving signal and the second driving signal may be the same or different. … When the robot joint 100 is moving at a high speed, the motors 140a, 140b, 140c and 140d all output power positively or all output power negatively. When the speed of the robot joint 100 is slow down, in order to reduce generation of backlash, the motors 140a, 140b, 140c and 140d can be divided into two sets of motors, i.e., the motors outputting power positively and the motors outputting power negatively.” [0047-0049]; Examiner Interpretation: The first process is when the motors output power in opposite directions. The second process is when the motors output power in the same direction.), 
wherein in the first process, the control device controls the first driving source and the second driving source such that when the output portion is rotated toward a predetermined direction, a rotational direction of the output portion is limited to the predetermined direction (“in order to reduce generation of backlash, the motors 140a, 140b, 140c and 140d can be divided into two sets of motors, i.e., the motors outputting power positively and the motors outputting power negatively. In this embodiment, the motors 140a and 140c are the motors outputting power positively, and the motors 140b and 140d are the motors outputting power negatively. The digital signal processor 180 drives the motors outputting power positively 140a and 140c and the negatively working motors 140b and 140d respectively through two driving components 182a and 182b. As such, the second gears 150 which are motioned with the motors 140a, 140b, 140c and 140d have two set of different power outputting directions, and the first gear 130 is clamped through the two sets of second gears 150 with different power outputting directions, so as to reduce the influence caused by backlash.” [0049]; Examiner Interpretation: Based on the instant application’s specification (see at least [0049] and [0054-0055]), the gear backlash (play in between the meshed gear teeth) is the source of being able to slightly rotate in an opposite direction than the intended direction. By applying torque in opposing directions in the manner described by Tsai to the output portion, the backlash is limited and therefore the output portion is limited to travel in the intended direction exactly like process B of the instant application’s specification.), 
and wherein in the second process, the control device controls the first driving source and the second driving source such that when the output portion is rotated toward a predetermined direction, the output portion is able to rotate toward a direction opposite to the predetermined direction (“When the robot joint 100 is moving at a high speed, the motors 140a, 140b, 140c and 140d all output power positively or all output power negatively.” [0049]; Examiner Interpretation: Based on the instant application’s specification (see at least [0049] and [0054-0055]), the gear backlash (play in between the meshed gear teeth) is the source of being able to slightly rotate in an opposite direction than the intended direction. By applying torque in same directions in the manner described by Tsai to the output portion, the backlash is not limited and therefore the output portion can slightly travel in the opposite direction of the intended direction exactly like process A of the instant application’s specification.).

Regarding Claim 2,
Tsai teaches
The robot according to claim 1, 
Tsai further teaches
further comprising: a first transmission portion configured to transmit the rotation of the first driving source to the output portion; and a second transmission portion configured to transmit the rotation of the second driving source to the output portion (“The first driving component 182a is connected to the digital signal processor 180 and the motors 140a and 140c connected in parallel with each other. The second driving component 182b is connected to the digital signal processor 180 and the motors 140b and 140d connected in parallel with each other.” [0041]; See Fig. 4 for the corresponding gears of the first and second driving components.
    PNG
    media_image2.png
    458
    460
    media_image2.png
    Greyscale
; Examiner Interpretation: The gears for the first driving component is the first transmission portion and the gears for the second driving component is the second transmission portion. Solid arrows point to the first transmission portion and dashed arrows point to the second transmission portion.), 
wherein the control device is configured to control the first driving source and the second driving source in the first process such that when an external force is applied to the output portion while a first convex portion of the first transmission portion and a second convex portion of the second transmission portion are in contact with the output portion, the first convex portion and the second convex portion are not able to be separated from the output portion (“in order to reduce generation of backlash, the motors 140a, 140b, 140c and 140d can be divided into two sets of motors, i.e., the motors outputting power positively and the motors outputting power negatively. In this embodiment, the motors 140a and 140c are the motors outputting power positively, and the motors 140b and 140d are the motors outputting power negatively. The digital signal processor 180 drives the motors outputting power positively 140a and 140c and the negatively working motors 140b and 140d respectively through two driving components 182a and 182b. As such, the second gears 150 which are motioned with the motors 140a, 140b, 140c and 140d have two set of different power outputting directions, and the first gear 130 is clamped through the two sets of second gears 150 with different power outputting directions, so as to reduce the influence caused by backlash.” [0049]; Examiner Interpretation: Based on the instant application’s specification (see at least [0062]), the gear backlash (play in between the meshed gear teeth) is the source of the convex portions being able to slightly separate from the output portion. By applying torque in opposing directions in the manner described by Tsai to the output portion, the backlash is limited and therefore its inherent that the convex portions are prevented from separating from the output portion.), 
and control the first driving source and the second driving source in the second process such that when an external force is applied to the output portion while the first convex portion and the second convex portion are in contact with the output portion, the first convex portion and the second convex portion are able to be separated from the output portion (“When the robot joint 100 is moving at a high speed, the motors 140a, 140b, 140c and 140d all output power positively or all output power negatively.” [0049]; Examiner Interpretation: Based on the instant application’s specification (see at least [0062]), the gear backlash (play in between the meshed gear teeth) is the source of the convex portions being able to slightly separate from the output portion. By applying torque in the same directions in the manner described by Tsai to the output portion, the backlash is not limited and therefore its inherent that the convex portions can slightly separate from the output portion.).

Regarding Claim 3,
Tsai teaches
The robot according to claim 1, 
Tsai further teaches
wherein the robot is configured to select and execute the first process or the second process depending on a motion of the robot to be performed (“The robot joint 100 is mostly applied in the robot arm to perform operations such as installation, transportation, spray painting and welding, so that the robot arm often needs to be stopped rapidly from moving/rotating at a high speed when approaching to a predetermined position. The motion mode of the motors 140 of the robot joint 100 can be designed to reduce the generation of gear backlash when the robot arm is turned from a high-speed moving state to a stop state. Through reduction of the generation of backlash, the accuracy of positioning the robot arm of the robot joint 100 is effectively improved.” [0039]; Examiner Interpretation: The first process is executed when the robot needs to be stopped at a predetermined position.).

Regarding Claim 4,
Tsai teaches
The robot according to claim 1, 
Tsai further teaches
further comprising: an end effector configured to hold a first workpiece ("the end of the robot arm 200 may be connected with a functional structure 290, such as a holding jaw” [0055]);
and a robot arm configured to move the end effector and cause the first workpiece to contact a second workpiece (“The robot joint 100 is mostly applied in the robot arm to perform operations such as installation” [0039]; Examiner Interpretation: A robot arm that performs installation would be configured to cause a first workpiece to contact a second workpiece), 
wherein when the control device positions the end effector at a predetermined position, the control device executes the second process in a case where the end effector is located outside a first region that includes the predetermined position, and executes the first process in a case where the output portion is located inside the first region (“The robot joint 100 is mostly applied in the robot arm to perform operations such as installation, transportation, spray painting and welding, so that the robot arm often needs to be stopped rapidly from moving/rotating at a high speed when approaching to a predetermined position. The motion mode of the motors 140 of the robot joint 100 can be designed to reduce the generation of gear backlash when the robot arm is turned from a high-speed moving state to a stop state. Through reduction of the generation of backlash, the accuracy of positioning the robot arm of the robot joint 100 is effectively improved.” [0039]; Examiner Interpretation: The motion mode changes from a high-speed moving state (second process) to a motion mode that reduces gear backlash (first process) when approaching the predetermined position. The approach to the predetermined position is interpreted as the first region.).

Regarding Claim 5,
Tsai teaches
The robot according to claim 1, 
Tsai further teaches
wherein the control device executes at least one of the first and second processes while making a magnitude of a first torque generated by the first driving source, different from a magnitude of a second torque generated by the second driving source (“For example, if the hollow shaft 120 is rotated at a uniform speed or an accelerating speed clockwise, the motors outputting power positively 140a and 140c are positively working motors, and the motors outputting power negatively 140b and 140d are negatively working motors” [0051]; Examiner Interpretation: In the described case where the hollow shaft (output portion) is accelerating and the first process is being executed (simultaneous positively and negatively working motors), its inherent that the positive output motors have a different magnitude of torque than the negative output motors.).

Regarding Claim 7,
Tsai teaches
The robot according to claim 1, 
Tsai further teaches
further comprising: an end effector configured to hold a first workpiece ("the end of the robot arm 200 may be connected with a functional structure 290, such as a holding jaw” [0055]); 
and a robot arm configured to move the end effector and cause the first workpiece to contact a second workpiece (“The robot joint 100 is mostly applied in the robot arm to perform operations such as installation” [0039]; Examiner Interpretation: A robot arm that performs installation would be configured to cause a first workpiece to contact a second workpiece), 
wherein the robot arm comprises the first driving source, the second driving source (“The robot joint 100 includes the digital signal processor 180, a first driving component 182a, a second driving component 182b, and four motors 140a, 140b, 140c and 140d. The first driving component 182a is connected to the digital signal processor 180 and the motors 140a and 140c connected in parallel with each other. The second driving component 182b is connected to the digital signal processor 180 and the motors 140b and 140d connected in parallel with each other.” [0041]), 
and the output portion (“for the robot joint 100, through such a design of the first gear 130 and the second gears 150, the hollow shaft 120 can be rotated as driven by the motors 140.” [0034]), 
wherein the control device is configured to position the end effector at a predetermined position via the output portion by executing the first process … and move the end effector via the output portion by executing the second process (“The robot joint 100 is mostly applied in the robot arm to perform operations such as installation, transportation, spray painting and welding, so that the robot arm often needs to be stopped rapidly from moving/rotating at a high speed when approaching to a predetermined position. The motion mode of the motors 140 of the robot joint 100 can be designed to reduce the generation of gear backlash when the robot arm is turned from a high-speed moving state to a stop state. Through reduction of the generation of backlash, the accuracy of positioning the robot arm of the robot joint 100 is effectively improved.” [0039]; Examiner Interpretation: The motion mode changes from a high-speed moving state (second process) to a motion mode that reduces gear backlash (first process) when approaching a predetermined position.)
and cause the end effector to hold the first workpiece ("the end of the robot arm 200 may be connected with a functional structure 290, such as a holding jaw” [0055]), 
and cause the first workpiece to contact the second workpiece (“The robot joint 100 is mostly applied in the robot arm to perform operations such as installation” [0039]; Examiner Interpretation: A robot arm that performs installation would be configured to cause a first workpiece to contact a second workpiece).

Regarding Claim 9,
Tsai teaches
A method of controlling a robot performed by a control device (“The motion mode of the motors 140 of the robot joint 100 can be designed to reduce the generation of gear backlash when the robot arm is turned from a high-speed moving state to a stop state.” [0039]; “The digital signal processor 180 drives the motors” [0049]), 
the robot comprising a first driving source, a second driving source (“The robot joint 100 includes the digital signal processor 180, a first driving component 182a, a second driving component 182b, and four motors 140a, 140b, 140c and 140d. The first driving component 182a is connected to the digital signal processor 180 and the motors 140a and 140c connected in parallel with each other. The second driving component 182b is connected to the digital signal processor 180 and the motors 140b and 140d connected in parallel with each other.” [0041]), 
and an output portion to which both rotation of the first driving source and rotation of the second driving source are transmitted (“for the robot joint 100, through such a design of the first gear 130 and the second gears 150, the hollow shaft 120 can be rotated as driven by the motors 140.” [0034]; Also see how figure 1 includes the output portion of gear 130 and shaft 120. 
    PNG
    media_image1.png
    467
    240
    media_image1.png
    Greyscale
), 
the method comprising: executing, by the control device, a first process or a second process (“The digital signal processor 180 includes a rotating speed commanding component 181, a conversion component 183, a first torque commanding component 185a and a second torque commanding component 185b. … The first driving signal and the second driving signal may be the same or different. … When the robot joint 100 is moving at a high speed, the motors 140a, 140b, 140c and 140d all output power positively or all output power negatively. When the speed of the robot joint 100 is slow down, in order to reduce generation of backlash, the motors 140a, 140b, 140c and 140d can be divided into two sets of motors, i.e., the motors outputting power positively and the motors outputting power negatively.” [0047-0049]; Examiner Interpretation: The first process is when the motors output power in opposite directions. The second process is when the motors output power in the same direction.)
depending on a motion of the robot to be performed (“The robot joint 100 is mostly applied in the robot arm to perform operations such as installation, transportation, spray painting and welding, so that the robot arm often needs to be stopped rapidly from moving/rotating at a high speed when approaching to a predetermined position. The motion mode of the motors 140 of the robot joint 100 can be designed to reduce the generation of gear backlash when the robot arm is turned from a high-speed moving state to a stop state. Through reduction of the generation of backlash, the accuracy of positioning the robot arm of the robot joint 100 is effectively improved.” [0039]; Examiner Interpretation: The first process is executed when the robot needs to be stopped at a predetermined position.), 
wherein in the first process, the control device controls the first driving source and the second driving source such that when the output portion is rotated toward a predetermined direction, a rotational direction of the output portion is limited to the predetermined direction (“in order to reduce generation of backlash, the motors 140a, 140b, 140c and 140d can be divided into two sets of motors, i.e., the motors outputting power positively and the motors outputting power negatively. In this embodiment, the motors 140a and 140c are the motors outputting power positively, and the motors 140b and 140d are the motors outputting power negatively. The digital signal processor 180 drives the motors outputting power positively 140a and 140c and the negatively working motors 140b and 140d respectively through two driving components 182a and 182b. As such, the second gears 150 which are motioned with the motors 140a, 140b, 140c and 140d have two set of different power outputting directions, and the first gear 130 is clamped through the two sets of second gears 150 with different power outputting directions, so as to reduce the influence caused by backlash.” [0049]; Examiner Interpretation: Based on the instant application’s specification (see at least [0049] and [0054-0055]), the gear backlash (play in between the meshed gear teeth) is the source of being able to slightly rotate in an opposite direction than the intended direction. By applying torque in opposing directions in the manner described by Tsai to the output portion, the backlash is limited and therefore the output portion is limited to travel in the intended direction exactly like process B of the instant application’s specification.), 
and wherein in the second process, the control device controls the first driving source and the second driving source such that when the output portion is rotated toward a predetermined direction, the output portion is able to rotate toward a direction opposite to the predetermined direction (“When the robot joint 100 is moving at a high speed, the motors 140a, 140b, 140c and 140d all output power positively or all output power negatively.” [0049]; Examiner Interpretation: Based on the instant application’s specification (see at least [0049] and [0054-0055]), the gear backlash (play in between the meshed gear teeth) is the source of being able to slightly rotate in an opposite direction than the intended direction. By applying torque in same directions in the manner described by Tsai to the output portion, the backlash is not limited and therefore the output portion can slightly travel in the opposite direction of the intended direction exactly like process A of the instant application’s specification.).

Regarding Claim 11,
Tsai teaches
	the method according to claim 9 (see claim 9 rejection)
Tsai further teaches
A computer-readable non-transitory recording medium storing a program that is able to execute the method according to claim 9 (“The structure of the robot system consists of a robot main body, a controller” [0005]; Examiner Interpretation: Its known in the art that a robot controller comprises a computer-readable non-transitory recording medium for storing a program.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20140107837 A1) in view of Mattern (US 20140025197 A1).

Regarding Claim 6,
Tsai teaches
The robot according to claim 4, 
Tsai does not explicitly teach
wherein when the control device executes the first process and the end effector is located in a second region including the predetermined position and smaller than the first region, the control device makes a magnitude of a first torque generated by the first driving source and a magnitude of a second torque generated by the second driving source, smaller than a magnitude of the first torque and a magnitude of the second torque obtained when the end effector is located inside the first region and outside the second region.
However, Mattern teaches
	“Independently of the exact embodiment of the compensation unit, in this respect in accordance with the present invention, work can be carried out with different travel speeds for the gripping arm depending on the region in which the gripper is located. The gripping arm can in this respect be moved in fast motion, i.e. at a high speed, in a region in which the gripper is located outside the container and thus no collision with interfering edges is to be feared. If the gripper is, in contrast, located in the region of the container so that collisions have to be anticipated, it preferably works at a second, lower speed. The speed is in this respect selected so that the gripper can be stopped on a collision with an interference edge before the compensation path of the compensation unit is completely used up and the compensation unit does not permit any further compensation movement. In the near region to the workpiece to be picked up, the gripper is furthermore preferably traveled at a third, even lower speed. This still allows a certain travel path of the gripper or gripping arm on the detection of a collision before its movement has to be stopped.” [0265]; Examiner Interpretation: Its interpreted that the region of the container is the first region and the near region to the workpiece is the second region. Operating at a slower speed is equivalent to generating a smaller motor torque in this situation.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tsai to further include the teachings of Mattern to reduce the fear of collision and to reduce the effect of a collision if one occurs (see at least [0265]).

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20140107837 A1) in view of Osaka (US 20150165620 A1).

Regarding Claim 8,
Tsai teaches
The robot according to claim 1, 
Tsai further teaches
	An encoder for detecting rotor position of a driving source (see at least [0042])
Tsai does not explicitly teach
further comprising a detection unit configured to detect a position of the output portion, wherein the control device moves the robot in full-closed loop control performed depending on a detection result from the detection unit.
However, Osaka teaches
	“The output based control mode is a control mode in which the angle of the joint J2 is feedback controlled based on an angle detection value from the output side encoder 236. In other words, the output based control mode is a control mode in which the rotation angle of the motor 231 is feedback controlled so that the angle detection value from the output side encoder 236 approaches a target value corresponding to a target joint angle.” [0061]; Examiner Interpretation: The feedback control described is the same as full-closed loop control.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tsai to further include the teachings of Osaka to improve accuracy of the robot arm (“a robot arm with an encoder provided at an output shaft of each speed reducer such as described above performs feedback control to feed back a value from an encoder at the output shaft of each joint as an instruction value for the joint. Thus, the robot arm has no or extremely small amount of mechanical compliance and no mechanical compliance of the robot arm can be expected.” [0007]; “enabling highly-accurate control to bring the angle of the joint J2 to the target joint angle without depending on elastic deformation of the speed reducer 233.” [0061]).

Regarding Claim 10,
Tsai teaches
A method of manufacturing a product by using a robot (“The robot joint 100 is mostly applied in the robot arm to perform operations such as installation, transportation, spray painting and welding … The motion mode of the motors 140 of the robot joint 100 can be designed to reduce the generation of gear backlash when the robot arm is turned from a high-speed moving state to a stop state.” [0039]), 
the robot comprising an end effector configured to hold a first workpiece ("the end of the robot arm 200 may be connected with a functional structure 290, such as a holding jaw” [0055]), 
and a robot arm configured to move the end effector and cause the first workpiece to contact a second workpiece (“The robot joint 100 is mostly applied in the robot arm to perform operations such as installation” [0039]; Examiner Interpretation: A robot arm that performs installation would be configured to cause a first workpiece to contact a second workpiece), 
the robot arm comprising a first driving source, a second driving source (“The robot joint 100 includes the digital signal processor 180, a first driving component 182a, a second driving component 182b, and four motors 140a, 140b, 140c and 140d. The first driving component 182a is connected to the digital signal processor 180 and the motors 140a and 140c connected in parallel with each other. The second driving component 182b is connected to the digital signal processor 180 and the motors 140b and 140d connected in parallel with each other.” [0041]),
and an output portion to which both rotation of the first driving source and rotation of the second driving source are transmitted (“for the robot joint 100, through such a design of the first gear 130 and the second gears 150, the hollow shaft 120 can be rotated as driven by the motors 140.” [0034]; Also see how figure 1 includes the output portion of gear 130 and shaft 120. 
    PNG
    media_image1.png
    467
    240
    media_image1.png
    Greyscale
), 
the method comprising: controlling, by a control device, the first driving source and the second driving source such that when the output portion is rotated in a predetermined direction, a rotational direction of the output portion is limited to the predetermined direction (“in order to reduce generation of backlash, the motors 140a, 140b, 140c and 140d can be divided into two sets of motors, i.e., the motors outputting power positively and the motors outputting power negatively. In this embodiment, the motors 140a and 140c are the motors outputting power positively, and the motors 140b and 140d are the motors outputting power negatively. The digital signal processor 180 drives the motors outputting power positively 140a and 140c and the negatively working motors 140b and 140d respectively through two driving components 182a and 182b. As such, the second gears 150 which are motioned with the motors 140a, 140b, 140c and 140d have two set of different power outputting directions, and the first gear 130 is clamped through the two sets of second gears 150 with different power outputting directions, so as to reduce the influence caused by backlash.” [0049]; Examiner Interpretation: Based on the instant application’s specification (see at least [0049] and [0054-0055]), the gear backlash (play in between the meshed gear teeth) is the source of being able to slightly rotate in an opposite direction than the intended direction. By applying torque in opposing directions in the manner described by Tsai to the output portion, the backlash is limited and therefore the output portion is limited to travel in the intended direction exactly like process B of the instant application’s specification.), for positioning the end effector at a predetermined position via the output portion (“The robot joint 100 is mostly applied in the robot arm to perform operations such as installation, transportation, spray painting and welding, so that the robot arm often needs to be stopped rapidly from moving/rotating at a high speed when approaching to a predetermined position. The motion mode of the motors 140 of the robot joint 100 can be designed to reduce the generation of gear backlash when the robot arm is turned from a high-speed moving state to a stop state. Through reduction of the generation of backlash, the accuracy of positioning the robot arm of the robot joint 100 is effectively improved.” [0039]; Examiner Interpretation: The motion mode changes from a high-speed moving state (second process) to a motion mode that reduces gear backlash (first process) when approaching the predetermined position.), 
and controlling, by the control device, the first driving source and the second driving source such that when the output portion is rotated in a predetermined direction, the output portion is able to rotate in a direction opposite to the predetermined direction, for moving the end effector via the output portion (“When the robot joint 100 is moving at a high speed, the motors 140a, 140b, 140c and 140d all output power positively or all output power negatively.” [0049]; Examiner Interpretation: Based on the instant application’s specification (see at least [0049] and [0054-0055]), the gear backlash (play in between the meshed gear teeth) is the source of being able to slightly rotate in an opposite direction than the intended direction. By applying torque in same directions in the manner described by Tsai to the output portion, the backlash is not limited and therefore the output portion can slightly travel in the opposite direction of the intended direction exactly like process A of the instant application’s specification.) 

Tsai teaches a robot holding a workpiece and causing it to contact a second workpiece (see at least [0039] and [0055]), although Tsai does not explicitly teach the process of doing these actions with the particular control processes described and therefore does not explicitly teach
controlling, by a control device, the first driving source and the second driving source such that when the output portion is rotated in a predetermined direction, a rotational direction of the output portion is limited to the predetermined direction, for … causing the end effector to hold the first workpiece, 
and controlling, by the control device, the first driving source and the second driving source such that when the output portion is rotated in a predetermined direction, the output portion is able to rotate in a direction opposite to the predetermined direction, for … causing the first workpiece to contact the second workpiece to manufacture the product.
However, Osaka teaches
	“In an output based control mode in which the output shaft controlling unit 343 performs control, the effects of the elasticity and backlash of the speed reducer 233 are cancelled, ensuring the distal end accuracy. On the other hand, in an input based control mode in which the input shaft controlling unit 342 performs control, the distal end accuracy is decreased by, e.g., the elasticity of the speed reducer 233. However, the mechanical compliance amount is large because of the elasticity of the speed reducer 233 compared to a case where the output shaft controlling unit 343 performs control, and thus, the mechanical compliance is large in part insertion.” [0059]; “the CPU 301 controls operation of the robot arm 201 so that the robot hand 202 moves to a position for grasping the workpiece W1 and taking the workpiece W1 out (workpiece take out position) (S2). In this case, the CPU 301 sets the control mode to the output based control mode, the robot hand 202 is positioned at the workpiece take out position with high accuracy. Next, when the robot hand 202 has moved to the workpiece take out position, the CPU 301 controls the operation of the robot hand 202 so as to make the robot hand 202 grasp the workpiece W1 (S3).” [0062-0063] “As described above, according to the first embodiment, when positioning the robot hand 202 at a working start position, the setting is made to provide the output based control mode, and thus, the accuracy in operation of the robot arm 201 is enhanced, enabling the robot hand 202 to be positioned at the working start position with high accuracy. Also, for insertion work, the setting is made to provide the input based control mode, mechanical compliance (flexibility) of the robot arm 201 is ensured, whereby the insertion work is smoothly performed by the robot 200 and workability in the insertion work is enhanced. Therefore, a decrease in user-friendliness can be avoided.” [0073]; Examiner Interpretation: The output based control mode is equivalent to the first process in which rotational direction is limited since the backlash is limited. The input based control mode is equivalent to the second process in which rotational direction is not limited since the backlash is not limited. A first workpiece is grasped in the output based control mode and is then inserted into a second workpiece using the input based control mode.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tsai to further include the teachings of Osaka to enhance distal end accuracy when grasping and positioning a workpiece and to allow for a smooth, user-friendly, insertion operation by applying the different operation modes (see at least [0008], [0059], and [0073]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawase (US 20170239817 A1) is pertinent because it discusses grasping an object and causing it to contact another. Also, the robot reduces its speed a certain distance before reaching a position of contact.
Panaitescu (US 20090237026 A1) is pertinent because it discusses the same configuration to limit backlash.
Wittig (US 10228054 B1) is pertinent because it discusses an “anti-backlash” gear configuration to limit backlash and mentions how the reverse motor uses less force than the forward motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664